                                                                                   Case 5:18-cv-01911-EJD Document 117 Filed 07/07/20 Page 1 of 3



                                                                             1 Scott J. Kiepen (State Bar No. 175504)
                                                                                 Katrina A. Pagonis (State Bar No. 262890)
                                                                             2   HOOPER LUNDY & BOOKMAN, P.C.
                                                                                 101 Montgomery Street, 11th Floor
                                                                             3   San Francisco, CA 94104
                                                                                 Telephone: (415) 875-8500
                                                                             4   Facsimile: (415) 986-2157
                                                                                 Email: SKiepen@health-law.com
                                                                             5   Email: KPagonis@health-law.com
                                                                                                                                                  ISTRIC
                                                                             6 Mark A. Johnson (State Bar No. 191610)                        TES D      TC
                                                                               Stanton J. Stock (State Bar No. 279179)                     TA




                                                                                                                                                                              O
                                                                             7 HOOPER LUNDY & BOOKMAN, P.C.




                                                                                                                                      S




                                                                                                                                                                               U
                                                                                                                                     ED
                                                                               101 West Broadway St., Ste. 1200




                                                                                                                                                                                RT
                                                                             8 San Diego, CA 92101




                                                                                                                                 UNIT
                                                                                                                                                              ED
                                                                               Telephone: (619) 744-7300                                             GRANT
                                                                             9 Email: mjohnson@health-law.com




                                                                                                                                                                                       R NIA
                                                                               Email: sstock@health-law.com
                                                                            10                                                                                                     a
                                                                                                                                                                    J. D a v i l



                                                                                                                                 NO
                                                                                 Attorneys for Defendants
                                                                                                                                                           w a rd
                                                                                                                                                    dge Ed




                                                                                                                                                                                       FO
                                                                            11                                                                 Ju



                                                                                                                                  RT
                                                                                 Matthew Borden, Esq. (SBN: 214323)




                                                                                                                                                                                   LI
HOOPER, LUNDY & BOOKMAN, P.C.




                                                                                                                                                        7/7/2020
                                TEL: (415) 875-8500 • FAX: (415) 986-2157




                                                                            12                                                            ER

                                                                                                                                     H
                                                                                 J. Noah Hagey, Esq. (SBN: 262331)




                                                                                                                                                                              A
                                                                                                                                               N                                   C
                                                                                 Athul K. Acharya (SBN: 315923)                                                   F
                                                                                                                                                    D IS T IC T O
                                      101 MONTGOMERY STREET

                                       SAN FRANCISCO, CA 94104




                                                                            13   BRAUNHAGEY & BORDEN LLP                                                  R
                                                                                 351 California Street, Tenth Floor
                                              11TH FLOOR




                                                                            14
                                                                                 San Francisco, CA 94104
                                                                            15   Telephone: (415) 599-0210
                                                                                 Facsimile: (415) 276-1808
                                                                            16   Email: borden@braunhagey.com
                                                                                 Email: hagey@braunhagey.com
                                                                            17   Email: acharya@braunhagey.com
                                                                            18 Attorneys for Plaintiff
                                                                            19                               UNITED STATES DISTRICT COURT
                                                                            20                              NORTHERN DISTRICT OF CALIFORNIA
                                                                            21
                                                                               KAREN MOU, on behalf of herself and those Case No. 18-cv-01911-EJD
                                                                            22 similarly situated,
                                                                                                                         Hon. Edward J. Davila
                                                                            23                 Plaintiff,
                                                                                                                         JOINT STATEMENT IN RESPONSE TO
                                                                            24         v.                                ORDER TO SHOW CAUSE

                                                                            25 SSC San Jose Operating Company LP, et al.,
                                                                            26                 Defendants.

                                                                            27
                                                                            28

                                                                                                                             1                                                18-cv-01911-EJD
                                                                                                   JOINT STATEMENT IN RESPONSE TO ORDER TO SHOW CAUSE
                                                                                 5991549.5
       Case 5:18-cv-01911-EJD Document 117 Filed 07/07/20 Page 2 of 3



 1               Pursuant to the Court’s Order to Show Cause Re Settlement (ECF No. 115), the Parties

 2   hereby respectfully submit this Joint Statement, requesting ten (10) additional days (through July

 3   15, 2020) to finalize and file a dismissal in this matter. By that time, the parties expect that all

 4   the necessary consents and signatures will be in place and will notify the Court immediately to

 5   obviate the OSC hearing that the Court has set for July 16, 2020.

 6               Although the parties reached agreement on settlement during the course of mediation,

 7   intervening events have impeded finalization of the settlement. In particular, because this case

 8   involves skilled nursing facilities (“SNFs”), the unusual circumstances of the COVID-19

 9   pandemic have created issues requiring additional time to finalize and file a dismissal.

10               Under the settlement reached during the course of mediation, the parties agreed to certain

11   changes to Defendants’ current practices related to discharging residents. At present, the parties

12   are modifying that agreement in light of directives from the United States Department of Health

13   and Human Services to address the exigencies created by the COVID-19 pandemic and to ensure

14   that the injunction will not conflict with waivers or flexibilities adopted by the United States

15   Department of Health and Human Services in response to the COVID-19 pandemic.

16               Separately, the parties’ settlement agreement is contingent upon third-party approvals to

17   be obtained by Defendants pursuant to loans and/or lease covenants. Although the volatility of

18   the COVID-19 pandemic has impeded the approval process, Defendants expect that the

19   approvals will be in place on or before July 15, 2020.

20               The Parties, therefore, respectfully request ten (10) days’ time to obtain third-party

21   approvals and to submit the paperwork to the Court.

22      The Parties shall file a response to the Order to Show Cause or a dismissal by no later
        than July 15, 2020.
23
     Dated: July 6, 2020                            HOOPER LUNDY & BOOKMAN, P.C.
24

25
                                                    By:          /s/ Katrina A. Pagonis
26                                                                    SCOTT J. KIEPEN
                                                                   KATRINA A. PAGONIS
27                                                                   MARK A. JOHNSON
                                                                     STANTON J. STOCK
28                                                  Attorneys for Defendants

                                                            2                                   18-cv-01911-EJD
                             JOINT STATEMENT IN RESPONSE TO ORDER TO SHOW CAUSE
     5991549.5
       Case 5:18-cv-01911-EJD Document 117 Filed 07/07/20 Page 3 of 3



 1
     Dated: July 6, 2020                             BRAUNHAGEY & BORDEN LLP
 2

 3

 4                                                   By:          /s/ Matthew Borden
                                                                     MATTHEW BORDEN
 5                                                   Attorneys for Plaintiff Karen Mou and those similarly
                                                     situated
 6

 7
                           ATTESTATION PURSUANT TO LOCAL RULE 5-1(i)(3)
 8
                 Pursuant to Local Rule 5-1(i)(3), I, Katrina A. Pagonis, attest that all other signatories
 9
     listed and on whose behalf the filing is submitted concur in this filing’s content and have
10
     authorized this filing.
11

12
     Dated: July 6, 2020                                ____/s/ Katrina A. Pagonis_________
13                                                      Katrina A. Pagonis

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                            3                                    18-cv-01911-EJD
                             JOINT STATEMENT IN RESPONSE TO ORDER TO SHOW CAUSE
     5991549.5
